DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maehara et al. (9,435,703, hereinafter Maehara). 
 	Regarding claim 1, Maehara discloses an apparatus comprising a permanent magnet 23 (See Figs. 1 and 4) attached to a first shaft 11 and magnetized such that N 
    PNG
    media_image1.png
    724
    534
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    630
    675
    media_image2.png
    Greyscale
5.	Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoepe et al. (2016/0214648, hereinafter Schoepe). 
 	Regarding claim 1, Schoepe discloses an apparatus comprising a permanent magnet (See Pg. 4, Para. 0054) attached to a first shaft and magnetized such that N poles and S poles appear alternately in a circumferential direction on an outer peripheral surface of the permanent magnet, a magnetic yoke 10, 17 (See Fig. 1) that is fixed to a second shaft coupled to the first shaft and is disposed in a magnetic field formed by the permanent magnet, a first magnetism collection ring 12 that has an annular first ring portion that surrounds the magnetic yoke 17 and a first magnetism collection portion 32 that includes a portion disposed on a radially outer side of the first ring portion, a second magnetism collection ring 31 disposed side by side with 
    PNG
    media_image3.png
    635
    691
    media_image3.png
    Greyscale

  	Regarding claim 3, the first magnetism collection portion 32 is positioned on a side on which the opening portion opens with respect to the second magnetism collection portion 33, the first magnetism collection portion is formed separately from the first ring portion, and is disposed between end portions of the first ring portion, which has a C-shape, in the circumferential direction; the first magnetism collection portion is formed with a second through hole 35 that penetrates in the axial direction; and the projection portion is inserted through the second through hole (See Figs. 1 and 2).  
 	Regarding claim 4, the first magnetism collection portion 32 is positioned on a side on which the opening portion opens with respect to the second magnetism collection portion 33, the first magnetism collection portion is formed separately from the first ring portion, and is disposed on the radially outer side of the first ring .
                                                      Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Jeon et al. (8,393,230) disclose a contactless torque sensor for a steering system. 	Toyama (2020/0033209) discloses a sensor device. 	Tsuruo (2020/0049577) discloses a sensor device.7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/13/21